Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's submission dated 11/12/21 has been entered. All objections and rejections are maintained. 
Response to Arguments
Applicant's arguments filed 11/12/21 have been fully considered but they are not persuasive. 
Applicant is respectfully invited to contact the examiner in order to help facilitated a mutual understanding of the intended invention. 
Regarding the drawing and the specification objections, the claimed features as raised before are not show in any of the figures or lack antecedence in the specification. Although applicant is referring to parts of the disclosure as support for the claimed features, they are not presented in any of the figures. For instance, a pattern is not the same as a layer in the case of a diffusing layer, nor is a cover material same as a cover layer. Similar consideration is required for the objections to the specification. The generally broad description of what might be considered the claimed element is not the same as depicting them in the drawings or describing them in the specification in a way a person of ordinary skills can identify. Clarification is kindly solicited. 
Regarding the arguments against the 112 rejections raised before, applicant is respectfully reminded that claiming an effect does not necessitate the details of the cause. That is, as it has been held by the courts, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be In re Schreiber, 44 USPQ2d 1429), and apparatus claims cover what a device is, not what a device does (see Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990)), whilst, it is the language of the claims and what the language of the claims describes, as interpreted by a person of the ordinary skills in the art, what defines the patentable subject matter and is binding in the claims, not the detailed description of the invention or the drawings, and although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims (see In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) and In re Prater, 162 USPQ 541 (CCPA 1969)). Accordingly, when the prior art apparatus is identical or substantially identical in structure and the claimed “characteristic necessarily flows from the teachings of the applied prior art”, the claimed properties or functional characteristics are presumed to be inherent or implied, and a prima facie case of either anticipation or obviousness has been established (see Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990), In re Best, 195 USPQ 430 (CCPA 1977)). In light of compact prosecution then, applicant is kindly solicited to incorporate the structural features yielding the claimed functions in order to clearly and positively claim the intended invention.
Regarding the prior art rejections, applicant's arguments do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Applicant's arguments amount to a general allegation that the claims define a patentable invention without 
For instance, applicant asserts that the prior art KIM does not teach a lower end cap. Examiner disagrees since there is no particular structure or function is required of the claimed lower end cap and any physical structure below the console of KIM may be considered a lower end cap. That is, the lower end cap is understood as a physical structure between the display and the floor of the vehicle as required by the claims and as clearly shown by KIM in FIG. 9 on the back of the bench seat console or even in FIG. 4.
Next, applicant asserts that the prior art KIM does not teach an armrest in the claimed way. Examiner respectfully disagrees as armrest is interpreted as any structure capable of allowing an arm to rest thereon. That is, there is no structural details are claim and FIG. 9 of KIM shown the display under the passenger window which an arm can seat there above.  
Regarding the notification region, KIM's FIG.s 9-10, and recreated by the applicant in the remarks, clearly show the display with the notification region. There is no requirement of separate displaying and notification regions in the claims as argued by the applicant. The claims recite "the monitor assembly includes a display screen and a notification region". There is no requirement of the notification region being separate from the display screen. Nonetheless, KIM clearly shows notification regions separate from one another or the display in FIG.s 9-10 and 17-28 and 32-40.
As a whole, applicant holds a different interpretation of the very broad scope of the claims and there is no apparent attempt in understanding the examiner's position. . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM (US 10452257) in view of DIOVARDI (US 2019/0348791).
Regarding claim 1, KIM discloses an information console (FIG.s 1-40) for use in a vehicle configured to operate in an autonomous driving mode, the information console comprising: a monitor assembly (200 FIG. 7) arranged to face one or more passengers in a second row of seats of the vehicle, the monitor assembly having a bottom edge and a top edge; a lower endcap (such as the structure below 803 in FIG. 9) affixed to the bottom edge of the monitor assembly and configured to be secured to a floor of the vehicle between a pair of seats in a first row of seats (as shown in FIG. 9), the second row of seats being located behind the first row of seats; and an armrest (as shown but not labeled in FIG. 9) affixed to the top edge of the monitor assembly; wherein the monitor assembly includes a display screen (251 FIG. 7) and a notification region (evident of FIG.s 9-13), the notification region including one or more displayable icons (evident of FIG. 13), the notification region having a first section comprising an outer cover layer (see 810 FIG.s 11-13) engaged with a first series of masking, diffuser and illuminating layers (understood as layers capable of masking, diffusing and illuminating, 
KIM does not explicitly show the monitor assembly including at least one device port for a communication device of a passenger, wherein the notification region having a second section comprising the outer cover layer engaged with a second series of masking, diffuser and illuminating layers to selectively illuminate the at least one device port for the communication device.
DIOVARDI teaches an assembly (FIG.s 1-4) including at least one device port (42, 72 FIG.s 1-4) for a communication device of a passenger, and a notification region (see icons on 52 and 54 FIG.s 1-4) having a second section comprising an outer cover layer (such as 54 FIG. 2) engaged with a second series of masking, diffuser and illuminating layers (76, 78, 94 and their associated optical structures FIG.s 1-4) to selectively illuminate the at least one device port for the communication device.
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to add an illuminated communication port, such as taught by DIOVARDI, with the monitor assembly of KIM, utilizing KIM's teachings of the layers motivated by DIOVARDI, such that the notification region having the second section comprising the outer cover layer engaged with the second series of masking, diffuser and illuminating layers to selectively illuminate the at least one device port for the communication device, in order to improve the operational modularity of the information console. 
Regarding claim 2, DIOVARDI the at least one device port comprises a pair of device ports, a first one of the device ports being arranged along a left side of the 
The motivation to combine is same as in claim 1 above. 
Regarding claim 3, one of ordinary skills in the art before the claimed invention was effectively filed would have recognized that the combination of KIM in view of DIOVARDI, as presented above, would further teach the one or more displayable icons includes a first icon disposed between the pair of device ports.
Regarding claim 4, absent persuasive evidence that the claimed configuration is significant, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate a second icon disposed adjacent to the first device port and a third icon disposed adjacent to the second device port, the second and third icons being configured to identify a battery status upon illumination, in order to further improve the operational modularity of the assembly in accordance to its preferred application. 
Regarding claim 17, KIM further discloses the outer cover layer (810 FIG.s 11-13) includes a transparent white, grey or colored surface for areas of the notification region encompassing the one or more displayable icons, and a non-transparent surface for areas of the notification region not encompassing the one or more displayable icons (see FIG. 12 and col. 21 line 3-53).
Regarding claim 18, KIM further discloses a vehicle (100 FIG. 1) comprising: a control system (required) having one or more processors configured to operate the vehicle in an autonomous driving mode based on objects and conditions in an environment external to the vehicle (see col. 4 line 1-33); and the user interface system (200 FIG. 7, col. 4 line 51-57) operatively coupled to the control system, the user .
Allowable Subject Matter
Claims 5-16 and 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Claim 5 requires, inter alia, the first series of masking, diffuser and illuminating layers of the first section of the notification region includes: a light guide panel having a first surface facing the masking layer and a second surface opposite the first surface; a set of reflectors attached to one or more surfaces of the light guide panel including at least the second surface and a third surface adjacent to an end of the second surface; and a light emitting module operatively engaged with the light guide panel along a fourth surface thereof opposite the third surface; wherein the masking layer includes one or more portions that are masked to block light emitted from the light guide panel and one or more portions that are unmasked to pass the light emitted from the light guide panel.
The prior art, taken as a whole or in combination, fails to teach the aforementioned limitation, as specifically called for the claimed combinations, nor would it be obvious to modify those references to include such limitation.
In particular, the closest prior art of record possible combination, KIM in view of DIOVARDI and further in view of VASELYEV (US 2014/0226361) (300 FIG. 11), 
Claim 19 is objected to for including substantially the same allowable subject matter as that of claim 5.
Dependent claims 6-16 and 20 are objected to at least for their dependencies on allowable claims 5 and 19. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty, can be reached via email rajarshi.chakraborty@uspto.gov or by phone 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875